Case: 6:20-cr-00067-REW-HAI Doc #: 54 Filed: 07/27/21 Page: 1 of 2 - Page ID#: 141




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:20-CR-67-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 RONALD LEE JONES,                                )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 44 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Jones’s guilty plea and adjudge Jones guilty

of Counts One and Two of the Indictment (DE 1). See DE 45 (Recommendation). Judge Ingram

expressly informed Jones of the right to object to the recommendation and to secure de novo review

from the undersigned. See id. at 2–3. The established, 3-day objection deadline has passed, and no

party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
Case: 6:20-cr-00067-REW-HAI Doc #: 54 Filed: 07/27/21 Page: 2 of 2 - Page ID#: 142




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 45, ACCEPTS Jones’s guilty plea, and ADJUDGES

           Defendant guilty of Counts One and Two of the Indictment; and

       2. The Court will issue a separate sentencing order.1

       This the 27th day of July, 2021.

                                                      Signed By:
                                                       Robert E. Wier ~         w"
                                                      United States District Judge




1
  At the hearing, Judge Ingram remanded Jones to custody. See DE 44. This was the status pre-
plea. The Court, thus, sees no need to further address detention, at this time. Jones will remain in
custody pending sentencing.
